DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant's election with traverse of Group I (claims 70-79 with species, a. an antibody; a. indoleamine 2, 3-dioxygenase (IDO) inhibitor; a. sole administration of inhibitor of Siglec-9 activity; and breast) in the reply filed on December 17, 2020 is acknowledged.  The traversal is on the ground(s) that all the Groups “…similarly rely on the cancer cells expressing sialylated Core-1-MUC1 glycoproteins”, see page 2 of the Remarks. Moreover, Applicants assert “the PCT Examiner states that none of the prior art documents disclose a method of identifying a subject with cancer likely to respond to treatment with an inhibitor of Siglec-9 activity, wherein the method comprises determining whether cells obtained from cancer cells express one or more sialylated Core-1 MUC1 glycoproteins”, see page 2, last complete paragraph. 
Applicants conclude arguments stating what they allege is the common linking factor across all Groups.  This is not found persuasive because as the Examiner stated in the Requirement for Restriction/ Election mailed September 17, 2020 the shared common linking factor across all four Groups is an inhibitor of Siglec-9 activity and it is not novel and does not make a contribution over the prior art in view of the art herein and of record.

	Moreover, upon reconsideration the species election requirement reading on cancer has been withdrawn, see said Requirement, page 7, section 8.
The requirement is still deemed proper and is therefore made FINAL.

3.	Claims 64-84 are pending.
	Claims 64-69 and 80-84, drawn to non-elected species and non-elected invention are withdrawn from examination.
	Claims 1-63 have been cancelled.
	Claims 64-84 have been added.
	Claims 70-79 are examined on the merits with species, a. an antibody; and a. indoleamine 2, 3-dioxygenase (IDO) inhibitor.
Claim Objections
4.	Claims 70, 73 and 74 are objected to because of the following informality: independent claims 70 and 74 cite an acronym without its corresponding full term. When an acronym is initially stated it should be accompanied by its full term. The full term, sialic-acid-binding immunoglobulin-like lectin-9 corresponding to acronym, Siglec-9 should be noted preceding said acronym on line 2.  Likewise, the full term, indoleamine 2, 3-dioxygenase corresponding to acronym, IDO should be noted preceding said acronym on line 1. 	


Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claim(s) 71, 72, 74-79 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cornen et al., WO 2016/038064 A1 (published 17 March 2016/ Foreign Patent Documents, IDS reference 11 submitted June 27, 2019), as evidenced by Beatson et al. (Nature Immunology 17(11): 1273-1281, November 2016 with 2 additional pages of Online Methods). Cornen discloses treating a human patient that has cancer with an anti-Siglec antibody-9, see paragraph bridging pages 2 and 3; page 3, lines 14-16; page 15, lines 8-22; page 16, lines 16-26; and page 42.  Moreover, Beatson evidences “[a]berrant glycosylation occurs in essentially all types of cancer and results in increased sialylation. Thus, when the mucin MUC1 is expressed on cancer cells, it is decorated by multiple short, sialylated O-linked glycans (MUC1-ST)”, see abstract; and page 1280.  The administration of an anti-Siglec-9 “provides a method of potentiating the activity by treating a cancer, see Cornen, page 42, line 1 to page 43, line 15.
	“Siglec-9 (CD329) was characterized in 2000…and is expressed on monocytes, neutrophils, dendritic cells, CD34+ cells, CD8+ T cells and NK cells. Siglec-9…[has] been found to have differential specificity for sialoside ligands that contain both sialic acid and sulfate, with the position of the sulfate being an important determinant of specificity. Siglec-9 has been found to bind MUC16 that is overexpressed on cancer cells”, see bridging paragraph of pages 2 and 3. Hence, with the administration of the anti-Siglec antibody-9, there is the inherent reduction of PDL-1 or IDO expression and prevention of differentiation of a macrophage into a tumor-associated macrophage (TAM) in the specific cell types listed in claim 74, as well as the functions and characterizations listed in claims 72, 77 and 79.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

10.	Claims 71-79 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cornen et al., WO 2016/038064 A1 (published 17 March 2016), as evidenced by Beatson et al. (Nature Immunology 17(11): 1273-1281, November 2016 with 2 additional pages of Online Methods), and further in view of Munn et al., US 2004/0234623 A1 (published November 25, 2004). Cornen teaches treating a human patient that has cancer with an anti-Siglec antibody-9, see paragraph bridging pages 2 and 3; page 3, lines 14-16; page 15, lines 8-22; page 16, lines 16-26; and page 42.  Furthermore, Cornen teaches human or humanized antibody or antibody fragment thereof alone or in combination for cancer treatment, see page 9, lines 10-12; and page 15, lines 8-22.  
Moreover, Beatson evidences “[a]berrant glycosylation occurs in essentially all types of cancer and results in increased sialylation. Thus, when the mucin MUC1 is expressed on cancer cells, it is decorated by multiple short, sialylated O-linked glycans (MUC1-ST)”, see abstract; and page 1280.  The administration of an anti-Siglec-9 “provides a method of potentiating the activity of Siglec-9-restricted lymphocytes”, as well as “…reduces or prevents sialic acid-mediated activation of…Siglec-9 receptors”, thereby treating a cancer, see Cornen, page 42, line 1 to page 43, line 15.
Siglec-9 has “…differential specificity for sialoside ligands that contain both sialic acid and sulfate and been found to bind MUC16 that is overexpressed on cancer cells.”, see page 3, lines 1-3. “Siglec 9 also contains a sialic acid binding N-terminal V-set Ig domain, two C2-set Ig domains and an intracytoplasmic region containing one immune-receptor tyrosine based inhibitory motif (ITIM) and one ITIM-like motif”, see page 3, lines 3-6. Hence, with the 
	Cornen does not teach the cancer treatment that further comprises administering an indoleamine 2, 3-dioxygenase (IDO) inhibitor.  
	However, Munn teaches “…the administration of both an inhibitor of indoleamine- 2, 3-dioxygenase in addition to the administration of an additional therapeutic agent” for the improved treatment of a disorder, such as cancer, see abstract; and page 1, sections 0005 and 0009.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of both references to treat the cancer with both therapeutic agents, see both references in their entirety.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by the teachings of both references that their therapeutic agent can be administered with an additional therapeutic agent, which may manifest a synergistic effect and/or augment the therapeutic effect of the cancer treatment, see Cornen, page 9, lines 10-12; page 15, lines 8-22; page 43, line 25-page 44, line 15; and Munn, sections 0043-0046, 0051 and 0053 beginning on page 5, as well as page 7, sections 0054-0056 and the entirety of both references.



Conclusion
11.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached on 7AM-6PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner




04 February 2021
/Alana Harris Dent/Primary Examiner, Art Unit 1643